 


109 HR 195 IH: To amend the Internal Revenue Code of 1986 to repeal the required beginning date for distributions from individual retirement plans and for distributions of elective deferrals under qualified cash or deferred arrangements.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 195 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Saxton introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the required beginning date for distributions from individual retirement plans and for distributions of elective deferrals under qualified cash or deferred arrangements. 
 
 
1.Required beginning date for distributions from individual retirement plans and for distributions of elective deferrals under qualified cash or deferred arrangements 
(a)In generalSubparagraph (C) of section 401(a)(9) of the Internal Revenue Code of 1986 (relating to required distributions) is amended by adding at the end the following new clause: 
 
(v)Special rule for individual retirement plans and deferred compensation arrangementsIn the case of any individual retirement plan (other than a Roth IRA) and elective deferrals (as defined in section 402(g)(3)) of any qualified cash or deferred arrangement (as defined in section 401(k))— 
(I)subparagraph (A)(i) shall not apply, and 
(II)the required beginning date shall be the date of death of the employee.. 
(b)Effective dateThe amendment made by this section shall apply to distributions after December 31, 2005. 
 
